ITEMID: 001-4506
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: GARNER v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen born in 1953 and resident in Saffron Walden, Essex, England.
The facts, as submitted by the applicant, may be summarised as follows :
The applicant was a solicitor who practised on his own account between 1984-1993 undertaking principally property transactions and residential conveyancing matters. He was instructed by Mr. Weekes between 1984 - 1989 to act upon the sale and purchase of various properties. The purchases were financed by mortgages and the applicant was also instructed by the lending institutions (including Building Societies) to ensure that all legal formalities were complied with.
On 9 September 1993, following a jury trial, the applicant was convicted of conspiracy to obtain property by deception contrary to s.1(1) of the Criminal Law Act 1977. He was sentenced to two years' imprisonment.
The indictment so far as it is relevant stated as follows:
